Case 1:18-cv-00560-CRC Document 24 Filed 10/30/19 Page 1 of 2

 

DAN E. MOLDEA )
)
Plaintiff, )
v. )
) Case No. 18-cv-00560(CRC)
MICHAEL OVITZ )
)
Defendant. )
STIPULATION OF DISMISSAL

Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Dan E. Moldea (“Moldea’”) and

Defendant Michael Ovitz (“Ovitz’”), by their undersigned counsel, stipulate as follows:

1. Plaintiff Moldea dismisses with prejudice all claims against Defendant Ovitz; and
2. The parties further stipulate that each shall bear his own costs and attorneys’ fees.
Respectfully Submitted

Dated: October 30, 2019

Gti CL.

Roger C. Simmons

Susan G. Eisner, Of Counsel (Pro Hac Vice)
Gordon & Simmons, LLC

1050 Key Parkway, Suite 101

Frederick, Maryland 21702

(301) 662-9122
seisner@gordonsimmons.com

Counsel for Plaintiff, Dan E. Moldea

Eyre MA. Lecrgt/ fegf

Eric M. George

Carl A. Roth (Pro Hac Vice)

Ira Bibbero (Pro Hac Vice)

BROWNE GEORGE ROSS LLP
2121 Avenue of the Stars, Suite 2800
Los Angeles, California 90067

(310) 274-7100
egeorge@berfirm.com

Counsel for Defendant, Michael Ovitz
Case 1:18-cv-00560-CRC Document 24 Filed 10/30/19 Page 2 of 2

CERTIFICATE OF SERVICE
] HEREBY CERTIFY that on this 30th day of October, 2019, I caused to be served a copy
of the foregoing via the Court’s electronic system to:

Eric M. George

Carl A. Roth (Pro Hac Vice)

Ira Bibbero (Pro Hac Vice)

BROWNE GEORGE ROSS LLP
2121 Avenue of the Stars, Suite 2800
Los Angeles, California 90067

(310) 274-7100
egeorge@begrfirm.com

Counsel for Defendant, Michael Ovitz

Vit tt Odor,

Susan G. Eisner

tN
